DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Maters
	This action is in response to papers filed 10/4/2022.
	Claims 1, 3-4, 6-17 are pending.
	Claim 1 has been amended.  
Applicant’s election of SCNN1A, SCNN1G, TSC22D3, and SGK1 in the reply filed on 6/11/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The independent claim has been amended to no longer recite the elected combination.  Thus the examiner has moved onto the sole species of the independent claim.
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2018.
Claims 1, 4, 6-17 are being examined.
The previous objection to the independent claim has been withdrawn in view of the amendment.
The previous Improper Markush rejection has been withdrawn in view of the amendment to no longer recite a Markush group.
The previous new matter rejection has been withdrawn in view of the amendment.

Priority
 The instant application was filed 06/01/2017 is a continuation of 14865901, filed 09/25/2015, and claims priority from provisional application 62055385, filed 09/25/2014.
Claim Objections
Claims 13 are objected to because of the following informalities:  
Claim 13 depends from claim 1 and recites, “(a) obtaining or receiving the urine sample.”  However, claim 1 requires obtain a sample.  Thus it is unclear how a sample is obtained or received twice and where the specification supports obtaining a sample twice.
  Appropriate correction is required.
Response to Arguments
The response traverses the previous objection in view of the amendment.  The amendment addressed the issue with the independent claim, but not claim 13..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Sun (Acta Pharmacologica Sinica  (2011) 32: 789–797), Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306), Miranda (Kidney International (2010) 78, 191–199), Szeto( Nephrol Dial Transplant (2005) 20: 105–113), Wang and Szeto (NEPHROLOGY 2007; 12, 494–499), (Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   .
 First it is noted the claims recite a method of detecting.  The claims require obtaining a urine sample and “having the urine sample tested.”  The broadest reasonable interpretation of having a urine sample tested is for the presence or absence of the recited mRNA or fragments.  
The art as exemplified below demonstrates that kidney genes were known to be present in urine samples including urine sediment.  The exemplified  art further demonstrates the recited genes were known to be expressed in kidneys.  Thus it would have been obvious to examine the presence or absence of the recited genes in urine as the recited genes were known to be expressed in kidneys and genes known to be expressed in kidneys were known to be present in urine.  
Felder teaches about diagnosis of hypertension and salt sensitivity as it relates to hypertension (page 2 bottom).  Felder teaches, “The need for better surrogate markers for salt sensitivity other than PRA, ANP, BNP, and endogenous ouabain has prompted the development of genetic screens for hypertension and salt sensitivity using large-scale microarrays and sensitive and specific biomarkers for salt sensitivity, including genetics, proteomics, and renal proximal tubule cells (RPTCs), micro ribonucleic acid (miRNA), and exosomes excreted into the urine.” Top page 4).  Felder teaches on page 5 that ENAC α and SGK1 expression are genes involved in sodium retention.  
Thus Felder suggests the detection of markers in urine to diagnose salt sensitivity in hypertension(abstract recent findings). Feder teaches “urinary surrogate markers, including RPTCs, exosomes, and miRNA, hold promise as cost effective methods to screen salt sensitivity and inverse salt sensitivity.”(page 9, conclusions).
Felder does not specifically teach detection of the recited mRNA in urine samples. 
However,. Sun teaches, “ the expression level of α-, β-, γ-ENaC, and the SGK1 mRNAs was significantly enhanced by the high sodium diet.” (page 790, 2nd column, middle).
Alvarez provides a review of methods of isolating urinary microvesicles including a nanomembrane concentrator or exosome precipitation (abstract).  In figures 1 and 2 Alvarez teaches methods P4, P5 , and P6 of isolating microvesicles from urine which do not use ultracentrifugation.  Alavarez teaches the detection of aquaporin 2 by a real time PCR Taqman assay. (figure 6)(B)
Wang teaches detection of mRNA in urine pellets (figure 2). Chaudhary teaches, “. Podocyte mRNA (e.g., nephrin [NephRNA], podocin [PodRNA], and synaptopodin [SynRNA]) were detected in urinary sediment of patients.” (page 40, 1st column).  Chaudhary teaches, “further, study of biopsy-proven hypertensive patients suggested that urinary mRNA expression levels of  podocyte associated molecules (i.e., nephrin, podocin, and synaptopodin) were higher in patients with hypertensive nephropathy than control subjects [48]. In a study of 29 patients with CKD who underwent kidney biopsy, and ten healthy controls, Szeto et al. [49] showed that urinary TGF-β mRNA expression correlated significantly with eGFR (r=−0.412, P=0.029) and the degree of tubulointerstitial scarring (r=0.418, P=0.024).” (page 40, 2nd column).
Miranda teaches nucleic acids as in urinary biomarkers in exosomes or microvesicles (title).  Miranda teaches the detection of ACTB, GAPDH, NPHS2, LGALS1, HSPG2, CUBN, LRP2, AQP!, CA4, CLCN5, BDKRB1, CALCR, SCNN1D, SLC12A3, AQP2, ATP6V1B!, SLC12A1 in urinary microvesicles (figure 34).  
Szeto teaches detection of mRNA in urinary sediment (title).  Szeto teaches detection of 28S and 18S rRNA from urinary sediment (figure 1).  28S rRNA and 18s rRNA are greater than 50 nucleotides.
Wang and Szeto teach a review article on gene expression in urine sediment (title).  Wang and Szeto teach methods of sample preparation and RNA extraction (page 494, 2nd column-495 1st column).  Wang and Szeto teach mRNA expression studies and technical limitations (page 495, 1st column-2nd column).  Wang and Szeto teach detection of urinary mRNA for perforin, granzyme B, serine proteinase inhibitor (PI)-9, Fas-L, cytokines (tumour necrosis factor-a, regulated upon activation, normal T cell expressed and secreted (RANTES), IL-2, IL-10, interferon-g, transforming growth factor-beta (TGF-b)), CD3 and CCR1 were detect in the diagnosis of primary renal disease(page 496, 1st column-2nd column).  Wang and Szeto teach detection of urinary mRNA for TGF-b, RANTES, monocyte chemoattractant protein-1 (MCP-1),  T-bet, IP-10, its CXC chemokine receptor (CXCR)3, connective tissue growth factor, collagen III FOXP3 and collagen IV for monitoring disease.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a urine sample from a hypertensive subjects and non-hypertensive subjects, test determine presence or absence of expression of ENaCγ and ENaCδ RNA in the samples, determine if there is a difference in ENaCγ and ENaCδ RNA between the hypertensive and non-hypertensive subject and treat the hypertensive subjections with a difference in expression of the recited genes with a mineralocorticoid receptor antagonist.  The artisan would be motivated to examine expression of ENaCγ and ENaCδ RNA in the urine to identify markers of aldosterone (a mineralocorticoid) sensitive hypertension and treat subjects with levels of ENaCγ and ENaCδ RNA with a treatment which targets the pathways regulating the gene expression pattern.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nucleic acids and known methods of treating hypertension.
With regards to claim 4, Wang teaches centrifuging a sample at 3000 x g (page 301, measurement of intrarenal and urinary gene expression).    
With regards to claims 6-10, Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and urinary gene expression).  Taqman requires two or more primers and a target specific probe for each analyte.  Further the Taqman probes have fluorescent labels.  Alvarez teaches detection of aquaporin 2 by a real time PCR Taqman assay using sequence specific primers and probes (figure 6B  and supplemental table 1).  Taqman primers and probes are target specific.  Further the Taqman probes have fluorescent labels.  
With regards to claim 13,  14, 17 Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and urinary gene expression).  Taqman requires two or more primers and a target specific probe for each analyte.  Further the Taqman probes have fluorescent labels.   
Sun  the expression level of α-, β-, γ-ENaC, and the SGK1 mRNAs was significantly enhanced by the high sodium diet.” (page 790, 2nd column, middle).  
The art does not specifically teach giving the sample to a clinical laboratory and getting results.
However, Alavarez concludes, “ out of the protocols tested, P6 is the simplest, fastest, and most effective alternative to ultracentrifugation-based protocols for the isolation of urinary exosomes, particularly for RNA profiling, making it suitable for the rapid assessment of biomarkers in a large number of clinical samples.” (1031, 1st column, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art the methods of Alvarez could be used in clinical laboratory to get clinical data.  The artisan would be motivated to have the analysis in a clinical lab as Alvarez suggests it.  Further the artisan would be motivated to have the assays performed in clinical labs and provide results to provide the service to a larger population of people to provide more data and further elucidate a relationship.  The artisan would have a reasonable expectation of success as Alvarez suggests the method can be done in clinical settings. 
Response to Arguments
	The response traverses the rejection asserting the claims are not obvious Zhang teaches ENac gamma is not regulated by  salt restriction and thus is not a good biomarker.  This argument has been thoroughly reviewed but is not considered persuasive as Zhang is no longer relied upon and Sun teaches, “ the expression level of α-, β-, γ-ENaC, and the SGK1 mRNAs was significantly enhanced by the high sodium diet.” (page 790, 2nd column, middle).  Further the claims do not require that EnAc gamma is a biomarker.  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Sun (Acta Pharmacologica Sinica  (2011) 32: 789–797), Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306), Miranda (Kidney International (2010) 78, 191–199), Szeto( Nephrol Dial Transplant (2005) 20: 105–113), Wang and Szeto (NEPHROLOGY 2007; 12, 494–499), (Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)  as applied to claims 1, 4-10, 13-17 above, and further in view of Miah (British Journal of Cancer (2012) volume 107, pages 123-128).
The teachings of Felder, Sun,  Colussi, Alvarez, Wang, Szeto, Miranda, Wang and Szeto, and Chaudhary   are set forth above.
While Felder, Sun,  Colussi, Alvarez, Wang, Szeto, Miranda, Wang and Szeto, and Chaudhary     render obvious the detection of eNACγ and eNAC delta in urine.  They do not specifically teach the use of two primer pairs for each target.
However, Miah teaches the use of nested primer to detect RNA in urine (125, 1st column).  Miah teaches, “We used a nested PCR approach to determine cDNA concentration, as our starting RNA concentration was low.” (125, 1st column).  Maih teaches use of nested PCR to detect by real-time PCR using Taqman assay.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use nested PCR (two or more primer pairs for each target) to amplify and detect eNACγ and eNAC delta in urine.  The artisan would be motivated to use nested PCR to detect the expression of RNA that is at low levels.  The artisan would have a reasonable expectation of success as the artisan is merely using a known method to amplify sequences that are not highly expressed.
Response to Arguments
	The response provides no specific arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634